Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figure 1, Claims 1-5 and 8-14 in the reply filed on 5/23/22 is acknowledged.
Claims 6, 7, and 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riediger (US 4,434,680).
In re claim 1, Riediger discloses a power-assisted steering system (10) comprising an intermediate element; first reduction gearing (16) driveably connecting a rotor of a motor (66) to the intermediate element (38); second reduction gearing (14) driveably connecting a steering wheel to the intermediate 10element; and third reduction gearing (12) driveably connecting the intermediate element to a steering mechanism (48).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Riediger.
In re claim 258, Riediger further discloses wherein the first reduction gearing has a first reduction ratio; the second reduction gearing has a second reduction ratio, but does not disclose that a ratio of the first reduction ratio to the second reduction ratio is between 20:1 and 30:1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratios of Riediger such that a ratio of the first reduction ratio to the second reduction ratio between 20:1 and 30:1 to achieve predictable results, namely the desired final reduction ratio for steering the vehicle.
In re claim 9259, Riediger further discloses wherein the first reduction gearing has a first reduction ratio; the second reduction gearing has a second reduction ratio;  5the third reduction gearing has a third reduction ratio, but does not disclose that a product of the first reduction ratio and the third reduction ratio is between 500:1 and 750:1; and a product of the second reduction ratio and the third reduction ratio is between 20:1 and 30:1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratios of Riediger such that a product of the first reduction ratio and the third reduction ratio is between 500:1 and 750:1; and a product of the second reduction ratio and the third reduction ratio is between 20:1 and 30:1 to achieve predictable results, namely the desired final reduction ratio for steering the vehicle.

Allowable Subject Matter
Claims 2-5 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the intermediate element is a first 15axis transfer gear supported for rotation about an axis of rotation of the rotor” and “wherein first reduction gearing, second reduction gearing, and third reduction gearing are each back-drivable” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 11-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a first planetary gear set having a first sun gear driveably connected to a rotor of a motor, a first ring gear held against rotation, a first carrier, and a plurality of first planet gears, each first planet gears supported for rotation with respect to the first carrier and meshing with the first sun gear and the first ring gear; a second planetary gear set having a second sun gear fixed to the first carrier, a second 20ring gear driveably connected to a steering wheel, a second carrier held against rotation, and a plurality of second planet gears, each second planet gears supported for rotation with respect to the second carrier and meshing with the second sun gear and the second ring gear; and a third planetary gear set having a third sun gear fixed to the second ring gear, a third ring gear held against rotation, a third carrier driveably connected to a steering mechanism, and a 25plurality of third planet gears, each third planet gears supported for rotation with respect to the third carrier and meshing with the third sun gear and the third ring gear” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the prior art does not teach a second carrier being held against rotation with a third carrier being driveably connected in combination with the other gears and first carrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach planetary/reduction gears of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611            


/TONY H WINNER/Primary Examiner, Art Unit 3611